Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
This Office action has been issued in response to amendment filed on 07/15/2021
Claims 1-20 pending. Applicants' arguments have been carefully and respectfully considered and addressed. Accordingly, this action has been made FINAL necessitated by amendment.  

Response to Arguments
Applicant’s arguments regarding the amended claims were fully considered and are moot in view of the allowance and counter arguments. With respect to Applicant argument starting the 103(a) rejection corresponding to claim 8, does not teach or suggest plurality n of workers scanning a plurality n data chunks in parallel. Examiner respectfully disagrees.  First the claims do not recite scanning data in parallel. Claim 8, recite “ a worker k(k=1 to n) of  n workers” is broadly interpreted a single target worker handling the data chunk. Therefore, the rejection is maintained.

Allowance
Claims 1-7 and 13-20 are allowable.

Reason for Allowance
Independent claims 1 and 13 are allowable because the cited arts of record do not explicitly disclose, teach, or suggest the claimed limitations content management (in combination with all other features in the claim),



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

Claims 8-9 and 11-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Neil Alan Johnson (hereinafter Johnson) US Publication No 20200175093 and Elmore et al (hereinafter Elmore) US Patent No 9753928 in view of Asokan et al (hereinafter Asokan) US Patent No 10564877.

As per claim 8, Neil teaches:Enacted by a worker k (k=1 to n) of n workers in a distributed computing system, a method of parsing data comprising a plurality of records, the data distributed among a plurality of data storage nodes of the distributed computing system, the method comprising: 
Receiving an assignment to scan a data chunk k at a data storage node at which the data chunk k is stored; 
(Fig. 2 and paragraphs [0050], [0058])
determining, for the data chunk k, information comprising a number of instances of the context-varying symbol in the data chunk k, a position in the data chunk k of a first instance of a context-varing symbol after an even number of instances of the context-varying symbol, and a position in the data chunk k of a first instance of the context-dependent symbol after an odd number of instances of the context-varying symbol;
(Fig. 2 and paragraphs [0050], [0058], wherein non delimiter characters are the context-varying symbol  and delimiter characters are the context-dependent symbol as cited in paragraph [0042] of the instant specification)
Johnson does not explicitly teach the context-dependent symbol having a first, structural meaning in a first context and a second, non-structural meaning in a second context, however in analogous art of content management, Elmore teaches:
 context-dependent symbol having a first, structural meaning in a first context and a second, non-structural meaning in a second context, 
(Abstract and column 1, lines 31-37 and column 2, lines 1-3 and column 4, lines 60-67 and column 5, lines 21-30, wherein symbol are determined to be part of the data or determined to be delimiter of the data) 
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Johnson and Elmore by incorporating the teaching of Elmore into the method of Johnson. One having ordinary skill in the art would have found it motivated to use the content management of Elmore into the system of Johnson for the purpose of leveraging the context of symbol to identify potential delimiter symbol.
Johnson and Elmore do not explicitly teach data distributed among a plurality of data storage nodes of the distributed computing system, however in analogous art of content management, Asokan teaches:
receiving, from a master within the distributed computing system, an assignment to scan a data chunk k at a data storage node at which the data chunk k is stored; 
(Fig. 9 and column 4, lines 55-67 and column 5, lines 10-60 and column 9, lines 8-42)
determining, for the data chunk k, information comprising a number of instances of a context-varying symbol in the data chunk k,
(Fig. 9 and column 4, lines 55-67 and column 5, lines 10-60 and column 9, lines 8-42)
and sending, to the master, the information determined. 
(Fig. 9 and column 4, lines 55-67 and column 5, lines 10-60 and column 9, lines 8-42)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Johnson and Elmore and Asokan by incorporating the teaching of Asokan into the method of Johnson and Elmore. One having ordinary skill in the art would have found it motivated to use the content management of Asokan into the system of Johnson and Elmore for the purpose managing content across distributed servers.

As per claim 9, Johnson and Elmore and Asokan teach: 	The method of claim 8, wherein the data comprises comma-separated values (CSV) data. (Column 1, lines 26-30 and lines 60-65 and column 5, lines 4-6)(Elmore)
As per claim 11, Johnson and Elmore and Asokan teach: 	The method of claim 8, wherein the context-varying symbol comprises quotation marks. (Column 1, lines 35-42 and Column 2, lines 4-17)(Elmore)

As per claim 12, Johnson and Elmore and Asokan teach: 	The method of claim 8, wherein the context-dependent symbol comprises a newline symbol. (Column 1, lines 61-65 and column 5, lines 1-4)(Elmore)


Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Johnson and Elmore and Asokan  in view of Ros et al (hereinafter Ros) US Publication No 20200089750.

As per claim 10, Johnson and Elmore and Asokan do not explicitly teach data comprises JavaScript Object Notation (JSON) data. However in analogous art of content management, Ros teaches:
data comprises JavaScript Object Notation (JSON) data.
(Paragraphs [0115]-[0116])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Johnson and Elmore and Asokan and Ros by incorporating the teaching of Ros into the method of Johnson and Elmore and Asokan. One having ordinary skill in the Johnson and Elmore and Asokan for the purpose managing formats in inter-application communication.

Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for
Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK CHBOUKI whose telephone number is (571)270-3154.  The examiner can normally be reached on Mon-Fri 8:00 am to 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/             Primary Examiner, Art Unit 2165                                                                                                                                                                                                        9/21/2021